REVISED JULY 20, 2009
         IN THE UNITED STATES COURT OF APPEALS
                                         United States Court of Appeals
                  FOR THE FIFTH CIRCUIT           Fifth Circuit

                                                                FILED
                                                               July 16, 2009
                               No. 08-20299
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

JAMES SCOT THOMAS

                                         Plaintiff-Appellant

v.

ED OWENS ; JAY T MORGAN; ERNEST H GUTIERREZ, JR; BRADLEY K
HUTCHISON; JAMES D HOSEA; SAMUEL M HUGHES; BILLY G JOHNSON,
JR ; WILLIAM D JONES; ROBERT H QUADA, JR; DEMETRIE PHIPPS ; LISA
HARRISON; REGINA KIZZEE; JAMES N ACKLEY ; KEITH A ARMSTRONG;
LINDSAY D GARZA; AAMBER N NANCE; JAMES V MOSELEY; DINNIS M
CHIDESTER; GARY F BAKE; MICHAEL E HOOT; MARY THORNTON;
TERESA PLACE; KELLI WARD, Individually and In Their Official Capacity;
WAYNE BREWER; DERRELL W SUTTON; DUSTIE L MCCLURE

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:06-CV-1553


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-20299

      James Scot Thomas, Texas prisoner # 1157623, appeals the grant of
summary judgment in part and dismissal as frivolous in part of his 42 U.S.C.
§ 1983 action against Ed Owens, Jay T. Morgan, Ernest H. Gutierrez, Jr.,
Bradley K. Hutchison, James D. Hosea, Samuel M. Hughes, Billy G. Johnson,
Jr., William D. Jones, Robert H. Quada, Jr., Demetrie M. Phipps, Lisa Harrison,
Regina Kizzee, James N. Ackley, Keith A. Armstrong, Lindsay D. Garza, Amber
N. Nance, James V. Moseley, Dinnis M. Chidester, Gary F. Bake, Michael E.
Hoot, Mary Thornton, Teresa Place, and Kelli Ward. Thomas’s allegations stem
from prison officials’ efforts to house Thomas in a shared prison cell and the
punishment for his physical resistance to having a roommate placed in his cell.
      Thomas asserted that prison officers used excessive force and injured him
as they restrained him after he attacked them as they entered the cell with
another inmate. After the incident, Thomas asserted, prison officials deprived
him of five meals, mail services, access to the grievance and legal system; as well
as toilet paper, clothes, sheets, legal materials, a mattress, and a toothbrush.
Thomas also asserted that he was denied medical care for the injuries caused by
the officers and was refused his prescription eyeglasses for months. Moseley,
Chidester, Hutchinson, Hosea, Hoot, Hughes, Johnson, Jones, and Garza filed
a motion for summary judgment, which the district court granted. The district
court further determined that Thomas’s claims lacked an arguable basis in law
and were otherwise subject to dismissal under 28 U.S.C. § 1915(e)(2)(B).
Thomas timely appealed. FED. R. APP. P. 4(a).
      Thomas has filed a motion for leave to file an out of time reply brief and
a motion for leave to file a supplemental brief. The proposed reply brief and
supplemental brief are copies of the same document. Therefore, the motion to
file an out of time reply is GRANTED. The motion for leave to file the same brief
as supplemental is DENIED as duplicative. Thomas has also filed a motion for
leave to file a second supplemental brief. The motion is GRANTED.



                                        2
                                  No. 08-20299

      On appeal, Thomas argues that prison officials subjected him to cruel and
unusual punishment because they knew that Thomas faced a substantial risk
of injury if he were housed in a cell with another inmate. Thomas’s generalized
and conclusory assertions that “[i]t is common knowledge that a prisoner
perceived to be a child molester unquestionably has a greater likelyhood [sic] of
being assaulted” is insufficient to show the requisite subjective knowledge of risk
or to state an Eighth Amendment claim regarding the conditions of confinement
See Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).
      Thomas similarly fails to show that the degree of force used by officers as
they entered his cell was excessive in the context of Thomas’s repeated threats
and physical attack on officers. See Baldwin v. Stalder, 137 F.3d 836, 839 (5th
Cir. 1998). The evidence introduced at the Spears hearing and the summary
judgment evidence showed that the cut above Thomas’s eye was superficial and
that there was no apparent injury to Thomas’s wrist from the October 11, 2005
incident, as shown by an x-ray done less than two weeks after the incident.
Thomas has presented nothing beyond his own assertions to dispute this
evidence. His unsupported allegations that a possible wrist fracture seen in an
x-ray months later was due to the incident or that he suffered a bone chip above
his eye are insufficient to show that the district court erred in granted summary
judgment on this claim. See Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999);
Alizadeh v. Safeway Stores, Inc., 802 F.2d 111, 113 (5th Cir. 1986). As for the
supervisory officials whom Thomas sought to hold responsible for the incident
under a theory of respondeat superior, Thomas’s legal boilerplate fails to
establish that the supervisor defendants had any personal involvement in or a
direct causal connection to the alleged violation. See Thompkins v. Belt, 828
F.2d 298, 304 (5th Cir. 1987).
      In connection with his excessive force claim, Thomas argues that the
district court erred in denying his motion to amend his complaint to add Porter
as a defendant. Although the district court abused its discretion by denying the

                                        3
                                  No. 08-20299

motion to amend without providing any reason; see Lowrey v. Texas A & M
University System, 117 F.3d 242, 245 (5th Cir. 1997) (citation omitted); Thomas
can show no prejudice from the error, as the district court specifically analyzed
and rejected the claims against Porter. See id. at 246.
      Thomas argues that he was denied five consecutive hot meals, an adequate
mattress for several days and any mattress for three days, toilet paper for two
days, “level-3 property,” a toothbrush, clothes, sheets, and eating utensils for
days as well. To the extent Thomas now asserts that his claims regarding seized
property were are Fourth Amendment claims, they are raised for the first time
on appeal and are not briefed. Therefore, we do not address them. See Burch
v. Coca-Cola, 119 F.3d 305, 319 (5th Cir. 1997); Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); see also FED. R. APP. P. 28(a)(9)(A).
      The Eighth Amendment claims are without merit.                The Eighth
Amendment does not mandate comfortable prisons. See Rhodes v. Chapman,
452 U.S. 337, 347 (1981). Rather, it protects prisoners against the wanton and
unnecessary infliction of pain and exposure to egregious physical conditions that
deprive them of basic human needs. Id. Thomas has not alleged deprivations
leading to such egregious conditions in the temporary denial of certain personal
property and hygiene items. See Hernandez v. Velasquez, 522 F.3d 556, 560 (5th
Cir. 2008). Moreover, although prisoners have a constitutionally protected right
of access to the courts; Bounds v. Smith, 430 U.S. 817, 821 (1977); the Supreme
Court has not extended the right to encompass more than the ability to prepare
and transmit a necessary legal document to a court, which Thomas admits and
the record shows he was able to do. See Brewer v. Wilkinson, 3 F.3d 816, 821
(5th Cir. 1993).
      Thomas argues that Thornton and Place failed to properly treat his wrist
injury and denied him needed prescription glasses. In support of the claims,
Thomas offers only his own conclusory assertions that they knew of and failed
to treat the alleged injury. He also alleges no facts showing that he suffered

                                        4
                                  No. 08-20299

substantial harm from any delay.       He admits that medical staff saw him
following the October 11, 2005 incident. The prison doctor testified at the Spears
hearing that medical staff ordered and performed an x-ray within two weeks of
the incident, which x-ray showed no injury. According to the same testimony,
medical staff performed another x-ray in February 2006 that showed a possible
hairline fracture. Thomas’s own evidence indicates that the October 2005 x-ray
showed no fracture and that no treatment was given for a wrist injury on the
basis of that x-ray. Thomas disputes that the injury occurred after the October
2005 x-ray was taken, but presents no facts to support the assertion. The
unsupported allegations that prison officials knew that officers had injured his
wrist and were attempting to cover up the injury by not treating it are
insufficient to show indifference much less a wanton disregard. See Farmer v.
Brennan, 511 U.S. 825, 837 (1994); Reeves v. Collins, 27 F.3d 174, 176-77 (5th
Cir. 1994) (applying Farmer to medical care claim).
      Thomas’s claims regarding the denial of his prescription eyeglasses is
similarly unavailing. His claim that he “essentially blind” without glasses is
again refuted by his own evidence. Although he filed numerous grievances in
the months after he alleges his glasses were taken in August 2005, the
complaints mention the glasses intermittently and then without urgency, stating
only that Thomas “cannot see well.” The record establishes no substantial harm
or that officials had a subjective awareness of such harm so as to state a
constitutional claim. See Farmer, 511 U.S. at 839-40; Easter v. Powell, 467 F.3d
459, 463 (5th Cir. 2006).
      Thomas’s assertion that prison officials improperly processed grievances
fails to establish that his position as a litigant was prejudiced and thus fails to
state a constitutional claim. See Walker v. Navarro County Jail, 4 F.3d 410, 413
(5th Cir. 1993). Thomas not only filed a suit challenging the actions and
deprivations alleged in his grievances, but that suit was considered and disposed
of on the merits. To the extent that he is challenging the outcome of the

                                        5
                                 No. 08-20299

grievance process, Thomas has no protected liberty interest in having the
grievances resolved to his satisfaction. See Geiger v. Jowers, 404 F.3d 371, 374
(5th Cir. 2005).
      For these reasons, the district court’s judgment granting summary
judgment in favor of Moseley, Chidester, Hutchinson, Hosea, Hoot, Hughes,
Johnson, Jones, and Garza and dismissing the claims against the remaining
defendants is AFFIRMED.
      Thomas has also filed a motion to disqualify the district court judge. He
argues that the district court judge misinterpreted his claims and misunderstood
the facts of his case. Thomas provides no explanation for his failure to seek
recusal of the district court judge earlier and has failed to allege exceptional
circumstances why this court should consider the recusal issue for the first time
in this appeal. See Clay v. Allen, 242 F.3d 679, 681 (5th Cir. 2001). His motion
to disqualify the district court judge is, therefore, DENIED as untimely. See
Clay, 242 F.3d at 681. The motion for oral argument is likewise DENIED. See
FED. R. APP. P. 34(a).




                                       6